Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 15, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claims 2 and 20 “the bottom portion includes bores to receive the feet” is unclear. The specification does not clearly discussed that “the bores” are for receiving the feet. The drawings shows feet 36, 38 are different shapes of the bores, thus, it is unclear how the bores are capable of receiving the feet. Thus, this scope is confusing. See Applicant’s para. 13 “The feet 36,38 can connect to discharge piece or bottom portion 40 such as at perimeter bores 42,443” (emphasis added). Please clarity it.
Claim 15 recites the limitation "the pulverizing chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures. Examiner notes that claim 14 uses “an interior of the modular drum”. Is it the same as the pulverizing chamber? 
Claim 19 recites the limitation "the bottom discharge portion" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 11298703, hereinafter the US patent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all structures of Claims of this pending application are found in Claims of U.S. Patent No. 11298703.
For example, Claims 1 and 19-20, the U.S. Patent teaches all of the limitations as set forth in claims 1-2 and 19 of this Application (see claims 1 and 7 of the U.S. Patent No. 11298703).
Claims 3-4, the U.S. Patent teaches all of the limitations. See claims 7-9 of the U.S. Patent No. 11298703).
Claims 5-16, the U.S. Patent teaches all of the limitations. See claim 1 of the U.S. Patent No. 11298703).
Claim 17, the U.S. Patent teaches all of the limitations. See claim 3 of the U.S. Patent No. 11298703).
Claim 18, the U.S. Patent teaches all of the limitations except the steel is AR 400 steel. The admitted art in this application (Para. 21 “AR400 rolled steel as has traditionally been utilized as a drum housing wall 61 in the past”), therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the drum panels to make of AR400 steel grade, in order to provide a high strength panels.
Claim 20, the U.S. Patent teaches all of the limitations. See claim 7 of the U.S. Patent No. 11298703).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-9, 10, 15, 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Eide et al (US 5680994) hereinafter Eide.
Regarding claim 1, Eide shows a pulverizer comprising:
a top (28) having an inlet (40, Figure 2);
a bottom (30) having a discharge portion or an outlet (42, Figure 2);
a modular drum (plates 14’, 20, 15’, 21, 16’, 22, 17’, 23 form by a drum or housing 12’, Figure 6 and Col. 11, lines 44-47) comprising:
a drum housing wall comprising a plurality of planar panel portions (the plates 14’, 20, 15’, 21, 16’, 22, 17’, 23, see an example of plate 20 in Figure 7 ) extending between the top and the bottom and connected together, each drum panel including feet connected to the bottom portion (at least one foot or one L bracket of each panel wall as seen in Figure 2 of Eide shows left and right L brackets for securing the drum to the bottom and Col. 5, lines 33-34 recites “bottom plate 30 attached to … lower ends of plates 14-17 and 20-23.”); and
a rotating shaft (44, Figure 6) mounted within the modular drum and having radially extending arms (64) creating flow currents within the pulverizer for reducing a size of product input fed into the inlet and producing a size reduced material that is discharged at the outlet (42).
Regarding claims 3-4, Eide shows each panel including a first one of the planar panel portions and a second one of the planar panel portions disposed adjacent, and angled relative to each other (Figure 6 of Eide, for an example, a portions 14’ and 20) and wherein the first and second planar panel portions are angled relative to each other at an angle which is consistent between the top and the bottom portion (Figures 2 and 6-7 of Eide).
Regarding claims 6-9, Eide shows a drum liner disposed inside the drum housing wall (wear plates 120, Figures 6-7), wherein the drum liner includes a plurality of drum liner portions attached to the planar panel portions (individual plates 120, Col. 11, lines 53-63), wherein each drum liner portion being detachable from the planar panel portion independently from the other drum liner portions (Figures 6-7 and Col. 12, lines 26-36, “replaceable wear plates 120”), and wherein the plurality of drum liner portions cover a majority of a vertical distance between the top and the bottom portion (Figures 6-7).
Regarding claims 10 and 15, Eide shows at least one shelf (32, 34, 36, Figure 7) extending away from the drum housing wall and into an interior of the modular drum, each shelf being disposed over a seam defined between adjacent ones of the drum liner portions to cover the seam and the at least one shelf extending away from the drum housing wall and into a pulverizing chamber or the interior of the modular drum for directing flow inside the pulverizer (32, 34, 36, Figure 7. These shelves are capable of directing flow inside the pulverizer).
Regarding claim 17, Eide shows that the drum panels are made of steel (Col. 11, line 53 “steel”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eide in view of Hirsch (US 1479541).
Regarding claim 2, Eide shows all of the limitations as stated above including means (at least one foot or one L bracket of each panel wall, Figure 2 of Eide) for securing the drum to the base (bottom), but Eide does not show that the bottom include bores for receiving or securing the feet, as set forth in the claim.
Hirsch shows a pulverizer system (Figures 1-4) comprising a pulverizer drum formed two-haft housing (1), wherein each haft housing has an extension bottom flange or foot, wherein each foot has a plurality of bores, bolts, and nuts for the housing securely mounted to a base (2, 3), as seen in Figure 1. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the base and the sidewall’s feet to have fastening means of Hirsch since this is known for the same purpose of securely mounting the drum to the base.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eide in view of Watts (US 2010/0327096), Sontag (US 2016/0144371),  and Webb (US 8267337).
Regarding claim 5, Eide shows all of the limitations as stated above including eight panels (Eide’s Figure 6 below, an outer angle formed by adjacent panels is about 45 degrees and an interior angle is about 135 degrees) to form the drum housing (10), but Eide fails to show 12 panels or panel portions, each is angled relative to an adjacent panel or portion at an outer angle of 30 degrees, as set forth in the claim.

    PNG
    media_image1.png
    417
    727
    media_image1.png
    Greyscale

Sontag shows a mill apparatus (Figures 1-6) having a chamber (drum housing) formed by six panels, which each is general identical (Figure 6), wherein an outer angle formed by adjacent panels is about 60 degrees (an interior angle is about 120 degrees). 
Watts shows a mill apparatus (Figure 3) having a chamber (drum housing) formed by eight panels, which each is general identical (Figure 3), wherein an outer angle formed by adjacent panels is about 45 degrees (an interior angle is about 135 degrees). 
Webb shows a mill apparatus (Figures 1-5a-c) having a chamber (drum housing) formed by nine panels, which each is general identical, wherein an outer angle formed by adjacent panels is about 40 degrees (an interior angle is about 140 degrees), in order to avoid a buildup of particulate material in a circumference of the chamber (Col 5, lines 15-18).
Based on the teachings of Eide, Sontag, Watts, and Webb, it is an old and well understood results-effective-variable. 
If a manufacturer wishes to produce a drum housing (milling chamber) formed by increasing a numerous of flat panels including the claimed panels (12 portions or 6 pairs of panels), an inner surface of the drum housing is more smoother and an interior angle between two adjacent flat panels is larger, easily remove, replace, or repair a small flat panel, and this can be also very useful to avoid accumulating or a buildup of particulate material in a circumference of the chamber (Col 5, lines 15-18 of Webb), but the down side is that the increasing numerous of panels will increase cost.  
If a manufacturer wished to produce a drum housing (milling chamber) formed by few large flat panels, an inner surface of the drum housing may not be smooth because small interior angles of the inner surface between two adjacent flat panels, and it is difficulty remove, replace, or repair a large flat panel, and particulate material may be buildup in a circumference of the chamber. This can be also very useful to reduce manufacture cost.
Given the reasons above, almost any number of panels would be considered obvious. This gives the manufacture a choice to consider between manufacture cost, numerous of panels, and demands of a mill housing.
In doing so, the modified device of Eide now shows the modular drum formed 12 panels or panel portions, wherein each panel is angled relative to an adjacent panel at an outer angle of about 30 degrees (3600/12).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eide in view of Glidden (US 3381904).
Regarding claims 11-13, Eide shows all of the limitations as stated above including eight panels (panel portions) to form the drum housing (12’, Figure 6), but Eide fails to show each panel having lips for attaching each panel together forming the drum, as set forth in the claims.
Glidden shows 8 panels (112, Figures 2 and 4), wherein each panel has at least one lip (118, 119) extending inwardly into the modular drum (see the flange 118) and angled away from the drum panels at an obtuse angle (as illustrated in Figure 2 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the panels of Eide to have clips for attaching each panel together, as taught by Glidden, since this is known an alternative way for holding panels together for the same purpose and in order to easily remove, replace, or repair a small flat panel if needed.

    PNG
    media_image2.png
    473
    931
    media_image2.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eide in view of Yunger et al (US 10799873, filed date 02/12/2016) hereinafter Yunger.
Regarding claim 14, Eide shows all of the limitations as stated above except that a curved substantially annular inner surface defining a substantially cylindrical bottom cavity for communicating with an interior of the modular drum, as set forth in the claim.
Yunger shows a pulverizer (Figure 6) that has a discharge (27) positioned on a side wall of the pulverizer and Yunger also shows another pulverizer (101, Figures 12-13) that has a bottom discharge portion (112, 116, 118, 127) or a discharge (127) at a bottom of the pulverizer which is distinct from a housing of  the pulverizer, wherein the discharge portion has a curved substantially annular inner surface (Figure 13, a bottom surface 119 is curved and a substantially annular shape) defining a substantially cylindrical bottom cavity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the bottom and the discharge of Eide to have a discharge bottom portion having a curved substantially annular inner surface (Figure 13, a bottom surface 119 is curved and a substantially annular shape) defining a substantially cylindrical bottom cavity, as taught by Yunger, since this is known for the same purpose of discharging material and in order to reduce friction for helping material towards the discharge (Col. 11, lines 7-9 of Yunger).
Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eide in view of Schweiger eta al (US 2006/0124787) hereinafter Schweiger.
Regarding claims 15-16 and 19, Eide shows all of the limitations as stated above except that the at least one shelf being angled downwardly relative to a horizontal direction, as set forth in the claim.
Schweiger shows a pulverizer (a commuting device, Figures 1-3) comprising a top (a ceiling wall 18), an inlet (an entrance 30, Figure 1), a bottom (16) including an outlet (a discharge hopper 36), a drive shaft (22) for rotating radially extending arms (rotating impact members 28b, Figure 1-2), a plurality of shelves (funnel-shaped annular attachments 38, Figure 2) that each is angled downwardly relative to a horizontal direction for directing flow inside the pulverizer (Para. 36, lines 13-17 “two funnel-shaped annular attachments 38 are provided, which return material falling down into this space to the region of the impact members 28b”), wherein each shelf extends along a plane between upper and lower ends, the upper end connects to a drum housing wall (a circumferential wall 14, Figure 2), and the lower end is located away from the upper end.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the shelves of Eide to have each shelve to be angled downwardly and spaced radially outward from radially extending arms in the horizontal direction, as taught by Schweiger, in order to aid sending or guiding the material downwardly to each hub (disc) for grinding material into fine particles.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eide in view of an admitted art in this Application (Para. 21 “AR400”).
Regarding claim 18, Eide shows all of the limitations as stated above except that the panels are made of AR400 steel, as set forth in the claim.
The admitted art in the specification of this application shows the panels are made of “AR400” steel.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the panels of Eide to be AR400 steel, as taught by the admitted art, in order to provide a high strength panels.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have the panels being made of AR400 steel grade, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice for providing a high strength panels.  In re Leshin, 125 USPQ 416.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eide in view of Schweiger  and Hirsch (US 1479541).
Regarding claim 20, the modified device of Eide shows all of the limitations as stated above including means (at least one foot or one L bracket of each panel wall, Figure 2 of Eide) for securing the drum to the base (bottom), but Eide does not show that the bottom include bores for receiving or securing the feet, as set forth in the claim.
Hirsch shows a pulverizer system (Figures 1-4) comprising a pulverizer drum formed two-haft housing (1), wherein each haft housing has an extension bottom flange or foot, wherein each foot has a plurality of bores, bolts, and nuts for the housing securely mounted to a base (2, 3), as seen in Figure 1. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the base and the sidewall’s feet to have fastening means of Hirsch since this is known for the same purpose of securely mounting the drum to the base.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        9/13/2022